DETAILED ACTION
	Claims 1-20 are pending. 
					Claim Objection
	Claims 8, 18 direct to a device but not a method to forming the device. Therefore, the method step such as “…are formed in the same step” would not be considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., US 2019/0035801.

Regarding claim 8, 
Wu discloses a substrate and a plurality of memory cells disposed on the substrate, wherein each memory cell comprises:
adjacent two stack structures 608a/608b (Fig. 6) disposed on the substrate;
two select gates respectively 610a/610b disposed outside the adjacent two stack structures, and 
an erase gate 612 (Fig. 6) disposed between adjacent two stack structures, wherein the erase gate and the two select gates (polysilicon, [0063]) have the same conductive material.
Regarding claims 9-11, Wu discloses the substrate has a memory region, logic regions, dummy region, memory cells are in memory region, logic gate on logic region (abstract, specification, Fig. 6), the dummy gate is inherently electrically floating. 
Regarding claim 18, 
A semiconductor device comprising:
Wu discloses a substrate having a memory cell region and a non memory cell region, 
a first stack structure and a second stack structure disposed on the substrate in the memory cell region (memory region, Fig. 6), and 
a plurality of third stack structures disposed on the substrate in the non memory cell region (logic region, Fig. 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2019/0035801.

Regarding claims 12-13, Wu does not teach the height of the gate structure, select gate, and erase gate, however, the selection of the parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in conbination of the parameters  would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Regarding claims 16, 19, it would have been well known in the art that the stack in the memory region would have included a tunnel layer, a floating gate, a dielectric layer and a control gate on top and the dummy gate structures are electrically floating. 

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having a device of claim 8 wherein the erase gate has a step between a topmost surface and a lowermost top surface or comprises a U-shape surface while top surfaces of the two select gates comprise flat surfaces. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having a device of claim 18 wherein the first and second stack structures are strip patterns, the plurality of third stack structures are island patterns separated from each other, and the plurality of third stack structures are arranged around the first and second stack structures, wherein a ratio of a sum area of the first, second, and third stack structures projected onto the substrate and an area of the substrate is in a range from 10% to 90%. 
Claims 1-7 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed having a semiconductor device comprising: a memory cell comprises adjacent two stack structures disposed on the substrate, two select gates respectively disposed outside the adjacent two stack structures, and an erase gate disposed between the adjacent two stack structures, wherein the erase gate has a step between a topmost top surface and a lowermost top surface of the erase gate and among other limitations cited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818